— Motion by petitioner to suspend respondent from the practice of law based upon his conviction in the District Court of Nassau County, First District on February 1,1983, on his plea of guilty of petit larceny, a class A misdemeanor. Motion granted and respondent suspended effective February 18,1983, the date his conviction was filed with this court. This matter is to be consolidated with the proceeding this court previously authorized to be instituted against the respondent an order dated March 15,1982. Damiani, J. P., Titone, Lazer, Gibbons and Weinstein, JJ., concur.